internal_revenue_service index no number release date cc ebeo br1 - plr-115808-99 date employer plan trust trustee it has been brought to our attention that the cite to the internal_revenue_code section on page paragraph line of your ruling letter dated date was incorrectly cited as sec_457 the correct cite is sec_457 attached is a revised page with the correction to replace the page that was previously sent to you this ruling is directed only to the employer and its employees sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure revised page copy for sec_6110 purposes internal_revenue_service index no cc ebeo br1 - plr-120053-98 date employer plan trust trustee this is in reply to your letter dated date and subsequent correspondence on behalf of the above employer requesting a ruling on the federal tax consequences of employer’s deferred_compensation plan the plan and related trust under sec_457 of the internal_revenue_code as amended by the small_business job protection act of employer is represented to be an eligible_employer within the meaning of sec_457 of the code the plan which is offered to a select group of management or highly compensated employees is intended to be an eligible_deferred_compensation_plan to which sec_457 applies under the plan an employee participant may elect to defer compensation that would otherwise have been received for services to the employer until retirement death or separation_from_service with the employer or until the occurrence of an unforeseeable_emergency in addition the employer may make matching_contributions under the plan the election to defer compensation must be made prior to the month for which the compensation is earned the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant’s last three taxable
